In the Missouri Court of Appeals
              Eastern District
MAY 17, 2016

THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).

1.    ED101710   STATE OF MISSOURI, RES V TORRIS CASTON, APP

2.    ED102798 STATE OF MISSOURI, RES V RICO J. COMBS, APP

3.    ED102862 L.A.B., RES V B.G.M., APP

4.    ED102982 STATE OF MISSOURI, RES V MEILING KOCH, APP

5.    ED102999 WAYNE GILLESPIE, APP V STATE OF MISSOURI, RES

6.    ED103055 BEVIS SCHOCK, APP V MO BAPTIST MEDICAL CTR, DFT

7.    ED103073 JODY L. GOLDSBERRY, APP V STATE OF MISSOURI, RES

8.    ED103077 KRISTI WHITEHEAD RES V WASHINGTON UNIV, APP

9.    ED103134 PULASKI FINANCIAL CORP, RES V HELEN POLLAK, APP

10.   ED103139 ROBYN L. O'LEARY, APP V TIMOTHY M. O'LEARY, RES

11.   ED103194   RASHEEN D. JOHNSON, APP V STATE OF MISSOURI,
      RES

12.   ED103195 STANFORD GREENWOOD, APP V STATE OF MISSOURI,
      RES

13.   ED103462 ENOCH SELLASSIE, APP V STATE OF MISSOURI, RES